Title: 1777. Thursday Feby. 6th.
From: Adams, John
To: 


       Lodged last night for the first Time in my new Quarters, at Mrs. Ross’es in Markett Street, Baltimore a few Doors below the fountain Inn.
       The Gentlemen from Pensilvania and Maryland, complain of the growing Practice of distilling Wheat into Whisky. They say it will become a Question whether the People shall eat bread or drink Whisky.
       The Congress sits in the last House at the West End of Market Street, on the South Side of the Street. A long Chamber, with two fire Places, two large Closets, and two Doors. The House belongs to a Quaker, who built it for a Tavern.
      